DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 10 recites, and its dependent Claims 11-12 incorporate, in particular, “liquid storage pack according to claim 1, the spacer member is directly fixed to the flow path forming member via the linker member”, whereas Claim 1 recites, in particular, “the spacer member being linked to and supported by the flow path member via the linker member”. It is not clear how the spacer member can be “directly” fixed to the flow path forming member while a rod-shaped linker member links them to each other; furthermore, instant disclosure indicates these configurations as mutually exclusive (see e.g. §§0027, 0033, 0042) rather than compatible.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, Claim 10 recites, and its dependent Claims 11-12 incorporate, in particular, “liquid storage pack according to claim 1, the spacer member is directly fixed to the flow path forming member via the linker member”, whereas Claim 1 recites, in particular, “the spacer member being linked to and supported by the flow path member via the linker member”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 10-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seino et al. (U.S. 2005/0179751 A1) in view of Kawate et al. (U.S. 2018/0104955 A1).
Seino et al. disclose the following claimed limitations:
Regarding independent Claim 1, a liquid storage pack comprising: 
a flat flexible bag member (11) storing a liquid to be supplied to a liquid ejection apparatus (§0047 and Fig. 2); and 
a flow path forming member that is joined to the bag member between two films forming the bag member, the flow path forming member having a supply port for supplying the liquid to the liquid ejection apparatus and a flow path communicating with the supply port; and 
a spacer member (22) provided inside the bag member (§0047 and Fig. 4), 


    PNG
    media_image1.png
    365
    744
    media_image1.png
    Greyscale

wherein in a state where the bag member is mounted in the liquid ejection apparatus and is fully filled with the liquid, the spacer member is extended by the linker member to the central portion of the bag member and a center plane of the bag member is defined at the central portion of the bag member, the center plane passing a center of the bag member in a thickness direction thereof and being perpendicular to the thickness direction (see modified Fig. 4 from Seino et al., above), and 
wherein the spacer member has an outer shape that is symmetrical with respect to a predetermined reference plane, and is disposed such that the reference plane is offset downwardly from the center plane of the bag member in the thickness direction of the bag member (see modified Fig. 4 from Seino et al., below; please note that a horizontal plane containing the axis of the first pipe body 20 and the second pipe body 22 is considered a reference plane, while the parallel plane halfway between the rectangular film members 11a and 11b is considered a center plane).
Regarding Claim 2, wherein the spacer member is not in contact with an inner surface of the bag member which the spacer member faces in the direction in which the spacer member is offset (Fig. 4).
Regarding Claim 10, wherein the spacer member is directly fixed to the flow path forming member (Fig. 4).
Regarding Claim 11, wherein the flow path forming member is joined to the bag member such that a center axis of the supply port is included in a plane including the reference plane (see modified Fig. 4 above). 
Regarding Claim 13, wherein the bag member has a shape that is symmetrical with respect to the center plane (Fig. 3).
Regarding Claim 14, wherein the liquid storage pack is housed in a cuboidal case (9) opening at a top thereof such that the liquid storage pack faces a bottom surface of the case in the direction in which the spacer member is offset (§0040 and Fig. 3; see also modified Fig. 4 above).
Seino et al. do not disclose the following claimed limitations:
Regarding independent Claim 1, the spacer member being extended by a linker member from the flow path forming member to a central portion of the bag member, the spacer member being linked to and supported by the flow path member via the linker member.
Regarding Claim 4, wherein in the spacer member, two liquid intake ports are formed which open to take in the liquid inside the bag member and communicates with the flow path of the flow path forming member, and the two liquid intake ports include a first liquid intake port located on an opposite side of the center plane from the reference plane and a second liquid intake port located on an opposite side of the reference plane from the center plane.
Regarding Claim 5, wherein the second liquid intake port has an aperture diameter larger than that of the first liquid intake port.
Regarding Claim 6, a liquid introducing section provided between the flow path forming member and the spacer member and communicating with the flow path of the flow path forming member and the two liquid intake ports of the spacer member, wherein the linker member is rod-shaped.
Regarding Claim 10, wherein the spacer member is directly fixed to the flow path forming member via the linker member.
Kawate et al. disclose the following claimed limitations:
Regarding independent Claim 1, the spacer member (90) being extended by a linker member (85) from the flow path forming member (61) to a central portion of the bag member, the spacer member being linked to and supported by the flow path member via the linker member (§§0016, 0074, 0101 and Figs. 7-8). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the linker member of Kawate et al. into the liquid storage pack of Seino et al. to increase the distance between the spacer member and the flow path forming member, thus improving access to the liquid in the bag.
Regarding Claim 4, wherein in the spacer member, two liquid intake ports (92, 93) are formed which open to take in the liquid inside the bag member and communicates with the flow path of the flow path forming member, and the two liquid intake ports include a first liquid intake port located on an opposite side of the center plane from the reference plane and a second liquid intake port located on an opposite side of the reference plane from the center plane (§§0104-0110 and Figs. 6, 10-12). 
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the spacer member with two liquid intake ports of Kawate et al. into the liquid storage pack of Seino et al. to withdraw the liquid simultaneously from the bottom side of the pack and the top side of the pack and average pigment concentration in the liquid, hence improving uniformity of pigment concentration during use.
Regarding Claim 5, wherein the second liquid intake port has an aperture diameter larger than that of the first liquid intake port (§0104).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the spacer member with two liquid intake ports of Kawate et al.  into the liquid storage pack of Seino et al. to withdraw the, potentially more viscous after pigment sedimentation, liquid the bottom side of the pack through a bigger aperture than from the top side of the pack, hence improving uniformity of pigment concentration during use.
Regarding Claim 6, a liquid introducing section (80) provided between the flow path forming member and the spacer member and communicating with the flow path of the flow path forming member and the two liquid intake ports of the spacer member, wherein the linker member is rod-shaped (§§0016, 0074, 0101 and Figs. 7-8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the rod-shaped linker member of Kawate et al. into the liquid storage pack of Seino et al. to stabilize the positional relationship between the spacer member and the liquid outlet member. 
Regarding Claim 10, wherein the spacer member is directly fixed to the flow path forming member via the linker member. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the linker member of Kawate et al. into the liquid storage pack of Seino et al. to increase the distance between the spacer member and the flow path forming member, thus improving access to the liquid in the bag.


Allowable Subject Matter
Claims 7-9 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter of claims 7-9 is the inclusion of the limitations of a liquid storage pack that includes wherein the spacer member has a portion extending toward the flow path forming member along the linker member so as to sandwich the liquid introducing section from opposite sides. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 16 is the inclusion of the limitations of a liquid storage pack that includes wherein the flow path forming member is asymmetrical in the thickness direction of the bag such that the supply port is offset downwardly in the thickness direction of the bag. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 17 is the inclusion of the limitations of a liquid storage pack that includes the linker member extends obliquely downwardly such that the spacer member and the reference plane is offset downwardly from the center plane of the bag member. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter of claims 7-9 is the inclusion of the limitations of a liquid storage pack that includes wherein the flow path forming member is joined to the bag member such that a center axis of the supply port is included in the center plane. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Response to Arguments
Applicant’s arguments, see Applicant Summary of Interview with Examiner, filed 7/25/22, with respect to the rejection(s) of claim(s) 1-6 and 10-15 have been fully considered and, in conjunction with amendments filed on the same date, are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s Amendments and, where appropriate, prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                      



/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853